 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE ToALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela4ns.Board,and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify our employees that;WE wiLL bargain collectively upon request with Local 639,ternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL, and District Lodge No7, -InternationalAssociation ofMachinists,AFL, (Local 144),jointly, as the exclusive representative of employees in the br-gaining unit described herein with respect to rates of pay, wa es,hours, and other conditions of employment,and, if an under-standing is reached,embody such understanding in a signedagreement.The bargaining unit is :11All employees engagedin maintaining,repairing,and sere c-ing motor vehicle equipment at our automobile and truck ren allestablishmentsat 2316 Georgia Avenue, N. W.; 125 Q Stre t,'N. E,; and 1709L Street, N. W., in the District of Columbia, andat the Washington NationalAirport, includingauto and truckmechanics,body and fendermen,tiremen, washers,porters, serf-icemen, and helpers, but excluding office employees,clerical em-ployees,guards, watchmen,and working foremen and other s$-pervisors as defined in the Act.NATIONAL TRUCK RENTAL COMPANY,Employer. IDated----------------By------------------------------------(Representative)(Title)This notice must remain posted for60 daysfrom the date hereo ,and must not be altered,defaced, orcovered by any other material.M. S. Ginn & CompanyandWarehouse Employees Union, LocaNo. 730,InternationalBrotherhood of Teamsters, ChauffeursWarehousemen and lElelpersofAmerica, AFL, Petitioner.,Case No. 5-RC-1658. September 19,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William C. Humphrey, Sr.,hearing officer.The hearing officer's rulings made at the hearing.-arefree from prejudicial error and are hereby affirmed.114 NLRB No. 25. M. S. GINN & COMPANY113Upon the entire record in this case, the Board finds :1.The Employer operates a warehouse and 2 stores in the Districtof Columbia and 1 store in Alexandria, Virginia, in the retailsales ofstationery, office furniture, and other office supplies.The Petitionerseeks to represent the warehouse employees. In 1954 the Employermade total purchases of $580,000 and sales of $963,000.The Districtof Columbia warehouse and stores received direct shipments of mer-chandise from outside the District in the amount of $572,000 and salesfrom these establishments to customers in the State of Marylandamounted to $38,000.The Alexandria store received merchandisevalued at $42,000 from the District warehouse and merchandise valuedat'$10,000 directly from manufacturers.The Alexandria store's salesto customers in Virginia totaled $86,000.The Employer also acts asfactory representative for manufacturers in securing orders from theFederal Government, which orders are shipped directly from themanufacturers to the Government. The value of such orders amountedto approximately $16,000 in 1954.We find that the Employer is engaged in commerce within themeaning of the Act, and that it will effectuate the policies of the Actto assert jurisdiction herein.Although the commerce data elicitedat the hearing shows that the Employer does not meet the ordinaryjurisdictionalminimum for interstate retail chains, the warehousehere involved is located in the District of Columbia where the Boardasserts jurisdiction on a plenary basis.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with a stipulation of the parties entered into atthe hearing, we find that the following employees of the Employer atitsWashington, District of Columbia, warehouse, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (c) of the Act :All warehousemen, including order pickers, wrappers, furniturefinishers, truckdrivers, and helpers, but excludingall salesmen,officeclericals, guards, and all supervisors 1 as defined in the Act.[Text of Direction of Election omitted from publication.]'The Employer takes the positionthat Grover L. Owens, Jr,is not a supervisor withinthe meaningof the ActThe-Petitionertook no, positionwith respectto Owens'.status.It is clearthat partof Owens',duties are nonsupervisory in nature.However,Owens is"in charge of the warehouse"during the absence of the warehouse manager and therecord does not disclosewhether ornot during these periods Owens exercises-super-visory authority and, if he does,the amount of time he is called upon to exercise suchauthority.Accordingly,we make no determination as to Owens'status, but we shallpermit himto vote inthe election subject to challenge,his ballot not to be counted unlessit is determinative of the election result, and then only after a decision as to his status.